Law Offices of Julie Rendelman, LLC

5935 FIFTH AVENUE, 25% FLOOR
NEW YORK, NEW YORK 10017

Office: 212-954-1232
Cell: (646) 425-5562 Email: Julie@RendelmanLaw.com

 

November 14, 2019

TO: Hon. Paul A, Crotty tf
United States District Court Lf f pl’ 2U¢
United States Courthouse

500 Pearl Street eo
New York, NY 10007-1312 Gtr E4

fag
RE: United States v. Sakhrani, :19-cr-00394-PAC fhe Ihave OT
Dear Judge Crotty, _ led A 4

that Ms-Salh C
akhrani will be tr ‘traveling to visit the ve Temple Shrine.

 
 
     

My office has had communications with AUSA Nathan Rehn, as well as U.S. Pretrial
Services Officer Francesca Tessier Miller, who monitors Ms. Sakhrani. Both AUSA Rehn and
P.O, Tessier-Miller have been informed of Ms, Sakhrani’s proposed itinerary and have indicated
that they have no objection to Ms. Sakhrani’s travel request. Additionally, Ms. Sakhrani is
aware that, if Your Honor consents, she must provide pre-trial with any changes to the above

itinerary.

Thus, Ms. Sakhrani respectfully requests the Court's permission to travel per the above-
mentioned itinerary, The Court’s time and attention to this matter are greatly appreciated. If
additional information is needed, please contact my office at (212) 951-1232. Thank you.

Sincerely,

_fs/Julie Rendelman
Julie Rendelman, ESQ.
Attorney for Defendant Sara Sakhrani

cc: Nathan Rehn, Assistant U.S. Attorney (email)

 
